Citation Nr: 1142197	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-40 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an increased rating for residuals of a tumor removal of the right parotid area of the right neck, to include Frey's syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO) and several Board remands.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck were manifested by visible or palpable tissue loss and was 19.5 centimeters in length.

2.  On and after October 23, 2008, the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck are manifested by visible or palpable tissue loss and was 19.5 centimeters in length and 0.7 centimeters in width.

3.  The Veteran's residuals of a tumor removal of the right parotid area of the right neck, to include Frey's syndrome, is manifested by incomplete moderate paralysis of the fifth (trigeminal) cranial nerve with wholly sensory symptoms, without loss of innervations of the facial muscles, and without functional impairment or pain.


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a rating in excess of 10 percent for service-connected scar residuals of a tumor removal of the right parotid area of the right neck have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

2.  On and after October 23, 2008, the criteria for a rating in excess of 30 percent for service-connected scar residuals of a tumor removal of the right parotid area of the right neck have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

3.  The criteria for an increased rating in excess of 10 percent for service-connected Frey's syndrome residuals of a tumor removal of the right parotid area of the right neck have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to a June 2011 readjudication of the Veteran's claim, letters dated in May 2003, November 2004, and December 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded four VA examinations during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found any of these examinations to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA examinations obtained in this case are adequate, as they provide sufficient detail to determine the severity of the Veteran's residuals of a tumor removal to the right neck right parotid area and its varied manifestations.  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 

(1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

By a January 1971 rating decision, the RO granted the Veteran's claim of entitlement to service connection for residuals of removal of a tumor on the right neck, right parotid area and assigned a noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7344.  By June 1993 and October 1995 rating decisions, the RO denied the Veteran's claims for entitlement to a compensable evaluation for residuals of removal of a tumor on the right neck, right parotid area.  By a November 1998 rating decision, the RO awarded a 10 percent evaluation for residuals of removal of a tumor on the right neck, right parotid area under 38 C.F.R. § 4.118, Diagnostic Code 7899-7800.  In April 2003, the Veteran filed the current claim for entitlement to an increased evaluation for residuals of removal of a tumor on the right neck, right parotid area.  In an August 2003 rating decision, the RO denied the Veteran's claim to entitlement to residuals of a tumor removal on the right neck, right parotid area with Frey's syndrome.  The Veteran appealed the RO's August 2003 decision, and in November 2004, he perfected his appeal.  In a June 2011 rating decision, the RO awarded a 30 percent evaluation for residuals of a tumor removal of the right parotid area of the right neck, to include Frey's syndrome, under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective August 30, 2002.  In another June 2011 rating decision, the RO awarded a 10 percent evaluation for a scar residual of a tumor removal of the right parotid area of the right neck under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective November 24, 1970.  The RO awarded a subsequent 30 percent evaluation for a scar residual of a tumor removal of the right parotid area of the right neck under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective October 23, 2008.  In addition, the RO granted 

service connection for Frey's syndrome residual of a tumor removal of the right parotid area of the right neck, and awarded a 10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8299-8307, effective September 26, 1998.

The Veteran's tumor removal of the right parotid area of the right neck is rated based on its residuals.  In that regard, the residuals of the tumor removal of the right parotid area of the right neck include scar residuals and neurological residuals.  Each residual will be separately addressed. 

In June 2003, the Veteran underwent a VA skin examination.  The Veteran complained of sweating of his right ear and right face associated with eating ever since having a tumor removed in 1964 from his right parotid gland.  The Veteran reported that, whenever he ate long meals and certain foods, including M&M's, he had a particularly severe case of sweating from that side, enough to sometimes wet a napkin.  He reported that this happened every time and that it was becoming progressively worse over the years.  On physical examination, there was a notable area of soft tissue loss in the right angle of the mandible and right neck creating a noticeable cosmetic deformity.  There was a 19.5 centimeter (cm.) curvilinear scar that began at the superior aspect of the right postauricular fold and continued down inferior to the angle of the mandible and anteriorly onto the neck.  On eating a bag of M&M's, the Veteran was able to demonstrate his hyperhidrosis of his right ear and right cheek, and sweating became evident on the right side of his face.  The diagnosis was Frey's syndrome (gustatory hyperhidrosis).

In February 2010, the Veteran underwent a mouth, lips, and tongue examination.  The Veteran reported symptoms including dry mouth and jaw pain from arthritis of the jaw.  He denied difficulty chewing, difficulty swallowing liquid food, difficulty swallowing soft solid food, difficulty swallowing solid food, altered sense of taste, speech difficulty, tongue loss, lip pain, mouth pain, and tongue pain.  On physical examination, there was disfigurement or disfiguring scar of the face on the right parotid region.  There was no interference with speech, there was no loss of tongue, and there was no interference with mastication.  The examiner noted that the Veteran developed a tumor in 1964 and had a right parotidectomy during service 

that left him with a large scar on his face and Frey's syndrome or gustatory sweating.  Examination showed a 4-5 cm. scar remanent of a modified blair incision used to remove the right parotid gland.  The mucous membranes in the oral cavity were moist, and the floor of the mouth was clear and without masses.  The warthins duct was not enlarged, and the Stenson's duct was patent with clear mucous expressed.  The diagnoses were Frey's syndrome and facial scar.

In February 2010, the Veteran underwent a cranial nerves examination.  He complained of continuous and fairly productive sweating on the left side of his face every time he ate.  The sweating had not worsened in recent years and he never had any medical treatment for the sweating symptoms.  The Veteran denied a sensation of lacinating or electric shock pain, involuntary painless facial twitching or spasm, and weakness or paralysis of facial muscles.  He also denied mouth and throat symptoms, eye symptoms, neck and shoulder symptoms, nose symptoms, and ear and hearing symptoms.  Sensory examination of the trigeminal nerve was normal to pain, light touch, and temperature.  Motor examination of the trigeminal nerve revealed symmetric function of the temporal and masseter muscles on biting hard.  The corneal reflex was present.  Examination of the spinal accessory nerve showed no asymmetry or atrophy of the trapezius muscle and normal shoulder shrug against resistance and no asymmetry or atrophy of the sternocleidomastoid muscle and normal head turn against resistance.  Examination of the facial nerve revealed normal overall symmetry, normal eyebrow lifting, normal forehead wrinkling, normal smiling, normal showing teeth, normal puffing out cheeks, normal closing eyes to resistance, normal frowning, and normal tearing.  Hyperacusis was not present, and there was no loss of taste on the anterior 2/3 of the tongue.  Examination of the hypoglossal nerve showed that the tongue was normal in appearance with no atrophy and no fasciculations.  The position of the tongue on protrusion was midline and speech was normal.  Examination of the glassopharyngeal and vagus nerves showed that the gag reflex was normal and that the elevation of the palate on saying "ah" or yawning was symmetrical.  The ability to swallow was normal, the voice was normal, and there was no dyspnea or stridor.  There was no loss of taste on the posterior 1/3 of the tongue and abdomen findings were normal.  Other significant physical findings included hyperhydrosis of the 

right ear and check when salivation was stimulated.  The diagnosis was Frey's (auriculotemporal) syndrome on the right.  The VA examiner concluded that the Veteran developed Frey's syndrome following a parotid tumor resection in 1969, a common complication of the surgery that results from aberrant regeneration of the facial nerve resulting in excessive sweating on that side of the face.  The examiner noted that the cranial nerve examination was normal with the exception of increased sweating upon stimulation of the salivatory glands.

In February 2010, the Veteran underwent a VA scars examination.  Physical examination revealed a residual scar from a right parotidectomy.  The scar had a maximum width of 0.7 cm. and a maximum length of 19.5 cm.  The scar was less than 6 square inches (39 square cm.).  The scar was not painful and there were no signs of skin breakdown.  The scar was deep but there was no inflammation, edema, or keloid formation.  The skin was not indurated or inflexible, and the contour was not elevated or depressed.  The scar was not adherent to underlying tissue and there were no other disabling effects.  The skin had an area of abnormal texture with an area of 6 square inches (39 square cm.) or less.  There was a partially atrophic segment 2.5 cm. long with irregularly textured skin healing just inferior to the lower border of the auricle.  There was skin area with hypo- or hyper-pigmentation with an abnormal pigmentation area of 6 square inches (39 square cm.) or less, and a discoloration that was lighter than normal.  The diagnosis was residual scar right parotidectomy with Frey's syndrome.  The examiner noted that there was gross distortion or asymmetry in the right cheek only.  The examiner reported that the Veteran's disorder caused no significant effects on his occupation, but that it did have an effect on his daily activities as it made him cautious and hesitant to eat out in public.  The examiner stated that the Veteran's symptoms caused him to have to constantly wipe the area of the scar while eating due to excessive excretion from the sweat glands in the scar area that were damaged during the surgery.  The constant wiping caused irritation of the skin over the scar.  There was some soft tissue loss in the scar region that was obvious which caused occasional soreness with excessive chewing.


I.  Scar Residuals of Tumor Removal

The Veteran filed his claim for entitlement to an increased evaluation for residuals of residuals of removal of a tumor on the right neck, right parotid area in April 2003.  During the course of the Veteran's claim and appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  All applicable diagnostic criteria will be discussed below. 

Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

	A.  Prior to October 23, 2008

Prior to October 23, 2008, under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and 

either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are:  scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id. at Note (1).

After thorough consideration of the evidence of record, the Board finds that the evidence of record does not support an increased evaluation greater than 10 percent for the Veteran's facial scar under Diagnostic Code 7800 prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7800.  Prior to October 23, 2008, the evidence shows that the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck were manifested by a 19.5 cm. curvilinear scar that began at the superior aspect of the right postauricular fold and continued down the inferior to the angle of the mandible and anteriorly onto the neck.  There was a notable area of soft tissue loss in the right angle of the mandible and the right neck creating a noticeable cosmetic deformity.  Thus, the evidence shows a visible area of soft tissue loss.  While the evidence suggests gross distortion of the cheek, it does not reveal a gross distortion of both cheeks, or the "paired set of feature" as required by Diagnostic Code 7800 in order to warrant a 30 percent evaluation for scar residuals of a tumor removal of the right parotid area of the right neck.  In addition, while the evidence reflects that the Veteran's scar was 19.5 cm. in length, the evidence does not reveal any additional characteristics of disfigurement under Diagnostic Code 7800.  Accordingly, an evaluation in excess of 10 percent is not for application prior to October 23, 2008, as the evidence does not show gross distortion of one features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), 

cheeks, lips); or two or three characteristics of disfigurement.  The Board notes the argument presented by the Veteran's representative that the Veteran has four areas affected by his scar, including the right ear, jaw, cheek, and neck.  However, prior to October 23, 2008, the specific features identified by Diagnostic Code 7800 included only the nose, chin, forehead, eyes, ears, cheeks, and lips, and did not include the jaw and neck.  Moreover, the medical evidence of record does not indicate that the Veteran's scar impacted his right ear.  Accordingly, an increased evaluation greater than 10 percent is not warranted for the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck prior to October 23, 2008.

Consideration has also been given as to whether a separate evaluation is warranted for the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995); see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  However, as there is no evidence that the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck was deep or caused limited motion; measured 144 square inches or more; was unstable; was painful on examination; or caused limited function, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 are not for application.  Id.  

	B.  On and After October 23, 2008

On and after October 23, 2008, Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face or neck due to other causes; or disfigurement of the head, face, or neck, provides for a 10 percent evaluation with one characteristic of disfigurement.  A 30 percent evaluation is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features 

(nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A maximum 80 percent evaluation is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The eight characteristics of disfigurement are:  scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.); underlying soft tissue missing in an area exceeding six square inches (39 square cm.); and skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id. at Note (1).

After thorough consideration of the evidence of record, the Board finds that the evidence of record does not support an increased evaluation greater than 30 percent the Veteran's facial scar under Diagnostic Code 7800 on and after October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7800.  On and after October 23, 2008, the evidence shows that the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck were manifested by a 19.5 cm. long scar which was 0.7 cm. at its maximum width.  The area of the scar was less than 6 square inches (39 square cm.).  The scar was not painful and there were no signs of skin breakdown.  The scar was deep but had no inflammation, edema, or keloid formation.  The skin was not indurated or inflexible.  Contour was not elevated or depressed.  The scar was not adherent to underlying tissue and it had no other disabling effects.  The skin had abnormal texture with an area of 6 square inches (39 cm.) or less with a partially atrophic segment 2.5 cm. long with irregularly textured skin healing just inferior to the lower border of the auricle.  There was hypo- or hyper-pigmentation with an abnormal pigmentation area of 6 square inches (39 square cm.) or less and discoloration that was lighter than normal.  There was 

obvious soft tissue loss in the scar region, which caused occasional soreness with excessive chewing.  As the evidence does not show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or with four or five characteristics of disfigurement, an evaluation greater than 30 percent is not warranted for the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck on and after October 23, 2008.  In that regard, the Board acknowledges that the evidence showed an area of obvious tissue loss in the scar region.  However, the evidence did not suggest gross distortion or asymmetry of one feature or paired set of features.  The evidence did reveal two characteristics of disfigurement, including a scar 5 or more inches (13 or more cm.) in length and a scar at least one-quarter inch (0.6 cm.) wide at widest part.  Although the evidence shows some hypopigmentation and abnormal texture, the area did not exceed 6 square inches (39 square cm.); thus, the hypopigmentation and abnormal texture do not constitute additional characteristics of disfigurement.  In sum, the evidence of record on and after October 23, 2008 reveals visible or palpable tissue loss and two characteristics of disfigurement.  As the evidence does not show gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement, an increased rating greater than 30 percent is not warranted for the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck on and after October 23, 2008 under the amended rating criteria.

Consideration has also been given as to whether a separate evaluation is warranted for the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.  See Schafrath, 1 Vet. App. at 595; see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).  However, as there is no evidence that the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck affected areas other than the head, face, or neck; measured 144 square inches or more; was unstable or painful on examination; or caused other disabling effects, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 are not for application.  Id.  

In addition, the rating criteria in effect prior to October 23, 2008 do not provide a more favorable result, as the specific criteria for evaluating the scar did not change with the amendment.  Accordingly, an increased evaluation greater than 30 percent is not warranted under the rating criteria in effect prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805; see also Kuzma, 341 F. 3d at 1328.  

II.  Frey's Syndrome Residuals of Tumor Removal

The Veteran's residuals of a tumor removal of the right parotid area of the right neck are also manifested by Frey's Syndrome.  In that regard, the RO has assigned a 10 percent evaluation for the Veteran's Frey's Syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 8299-8307 for this manifestation of the Veteran's tumor removal of the right parotid area of the right neck.  Hyphenated diagnostic codes and rating by analogy are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Moreover, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.  

The RO assigned a 10 percent evaluation for the Veteran's Frey's Syndrome under Diagnostic Code 8307 for neuritis of the seventh (facial) cranial nerve.  Under Diagnostic Code 8207 for paralysis of the seventh (facial) cranial nerve, incomplete moderate paralysis is rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  Severe incomplete paralysis is evaluated as 20 percent disabling.  Id.  Complete paralysis is awarded a maximum 30 percent evaluation.  Id.  Neuritis involving the seventh cranial nerve is evaluated under Diagnostic Code 8307, while neuralgia is evaluated using Diagnostic Code 8407.  38 C.F.R. § 4.124a.

In rating cranial or peripheral nerve disability, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, 

with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

After thorough consideration of the evidence of record, the Board concludes that the preponderance of the evidence is against the assignment of an increased evaluation greater than 10 percent for the Veteran's Frey's Syndrome residuals of a tumor removal of the right parotid area of the right neck.  The evidence reflects the Veteran's complaints of sweating with eating, which is sometimes severe, and progressively worsening.  The Veteran also complained of dry mouth.  He denied difficulty chewing, difficulty swallowing food, altered sense of taste, speech difficulty, tongue loss, lip pain, mouth pain, and tongue pain.  He noted occasional jaw pain from arthritis of the jaw.  The evidence also shows that the Veteran was able to demonstrate hyperhidrosis of the right ear and right cheek with eating.  There was no interference with speech or mastication.  Sensory examination of the trigeminal nerve shows normal response to pain, light touch, and temperature.  Motor examination of the trigeminal nerve revealed symmetric function of the temporal and masseter muscles on biting hard.  The evidence of record does not show loss of innervations of the facial muscles, and examination of the muscles of facial expression was normal.  The evidence reflects only sensory involvement due to Frey's syndrome, and no functional impairment.  In addition, the record shows no impairment of speech or mastication.  The Veteran reported that he had occasional jaw pain, but that it was due to arthritis, and did not indicate that it was a residual of his tumor removal of the right parotid area of the right neck.  He otherwise denied pain.  Accordingly, the Board concludes that the Veteran's manifestations of Frey's syndrome residuals of a tumor removal of the right parotid area of the right neck do not more closely resemble severe incomplete paralysis or complete paralysis of the fifth (trigeminal) cranial nerve.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8307.  In sum, the more probative evidence establishes that there is some sensory impairment that results in no more than moderate neuropathy.

Consideration has also been given to whether an increased rating for Frey's syndrome residuals of a tumor removal of the right parotid area of the right neck is warranted under other potentially applicable diagnostic codes pertaining to diseases of the cranial nerves.  Schafrath, 1 Vet. App. at 595.  However, the Board finds no basis upon which to assign a higher evaluation than 10 percent to the Veteran's disability, as the Veteran's symptomatology does not indicate that any other cranial nerve was implicated by his Frey's syndrome.  In that regard, a February 2010 cranial nerve examination found that cranial nerve XI, cranial nerve XII, and cranial nerve IX were normal on examination.  Id.; see 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412 (2010).  Specifically, there is no evidence of neuritis, neuralgia, or paralysis of any of the other cranial nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412.  Accordingly, an increased evaluation is not warranted under any other diagnostic code pertaining to the cranial nerves.

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably 

describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's residuals of a tumor removal of the right parotid area of the right neck, to include Frey's syndrome, is evaluated as a scar under 38 C.F.R. § 4.118, Diagnostic Code 7800, and as neuritis of the seventh (facial) cranial nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8307.  The criteria of these diagnostic codes are found by the Board to specifically contemplate the level of disability and symptomatology manifested by the Veteran's residuals of a tumor removal of the right parotid area of the right neck, to include Frey's syndrome.  As noted above, the Veteran's scar residuals of a tumor removal of the right parotid area of the right neck has been manifested by visible or palpable tissue loss and was 19.5 centimeters in length and 0.7 centimeters in width.  The Veteran's Frey's syndrome residuals of a tumor removal of the right parotid area of the right neck is manifested by incomplete moderate paralysis of the fifth (trigeminal) cranial nerve with wholly sensory symptoms, without loss of innervations of the facial muscles, and without functional impairment or pain.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the evaluations assigned.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's residuals of a tumor removal of the right parotid area of the right neck, to include a scar and Frey's syndrome, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the disability ratings assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of those assigned for the Veteran's service-connected disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Prior to October 23, 2008, an increased evaluation greater than 10 percent for scar residuals of a tumor removal of the right parotid area of the right neck is denied.

On and after October 23, 2008, an increased evaluation greater than 30 percent for scar residuals of a tumor removal of the right parotid area of the right neck is denied.

An increased evaluation greater than 10 percent for Frey's syndrome residuals of a tumor removal of the right parotid area of the right neck is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


